Citation Nr: 1449661	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-12 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an intestinal disability, claimed as irritable bowel syndrome (IBS).

2.  Entitlement to service connection for an esophageal disability, claimed as gastroesophageal reflux disorder (GERD).

3.  Entitlement to a rating in excess of 10 percent for glaucoma, simple.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to March 1992.  These matters are before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board acknowledges that the Veteran submitted two notices of disagreement with respect to the claims at issue (received in January and March 2012), and that, in the second she requested the decision review officer process.  As her representative noted in a May 2012 correspondence, the statement of the case was created under the traditional appeal process.  However, the representative did not request that the case be readjudicated by a decision review officer but, rather, requested that the case be handled expeditiously and noted that a substantive appeal to continue the appeal to the Board was enclosed.  Consequently, the Board finds that the Veteran has waived any objection to the use of the traditional appeal process and will proceed with the decision below.    


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of the claim has had, a chronic intestinal disability, to include IBS.

2.  An esophageal disability, to include GERD, was not manifested during the Veteran's active duty service or for many years thereafter, nor is such disability otherwise related to her service.

3.  Throughout the appeal period, the Veteran's service-connected glaucoma, simple, consists of corrected visual acuity no worse than 20/40 with average visual field contraction to no worse than 58 degrees, bilaterally.

4.  The Veteran's service-connected disability is not so severe as to prevent her from engaging in substantially gainful employment consistent with her level of education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for service connection for IBS have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  The criteria for a rating in excess of 10 percent for glaucoma, simple, are not met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes 6013, 6066, 6080 (2014).

4.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran was advised of VA's duties to notify and assist in the development of her claims.  With respect to the claims for service connection, a May 2011 letter explained the evidence necessary to substantiate her claims, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  In a January 2011 letter, the RO provided the Veteran pre-adjudication notice of the substantive requirements for a TDIU claim and of the type of evidence needed to substantiate an increased rating claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant has had ample opportunity to respond/supplement the record, and she has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board notes that the record suggests there are private 2005 treatment records from "St. Francis" related to a colonoscopy/endoscopy that she reported diagnosed hemorrhoids/esophagitis.  While VA has requested that she submit pertinent treatment records or complete a waiver form permitting VA to obtain those records on her behalf (see May 2011 VCAA letter and July 2011 letter requesting a separate waiver for each private provider), and she has done so with respect to treatment for glaucoma (and provided completed VA Forms 21-4192, regarding her TDIU claim), she has not done so with respect to the 2005 colonoscopy/endoscopy.  The Board notes that the "duty to assist" is not a one-way street.  If a Veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA has requested private treatment records related to her IBS/GERD claims on at least two occasions, but she has not responded, and neither she nor her representative has adequately identified any additional pertinent records for the VA to obtain on her behalf.  Consequently, the Board finds that VA has met its duty to assist with respect to obtaining treatment records.

The RO arranged for VA examinations for all disabilities on appeal in June 2012.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection Claims - GERD and IBS

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disability may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain enumerated chronic disabilities may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty; neither GERD nor IBS is an enumerated chronic disability.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of a current disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran was clinically evaluated as normal on entry to service, and she reported a prior history of rectal disease associated with child birth.  In May 1989, she denied a history of persistent or frequent diarrhea.  On July 1989 colon-rectal surgical follow-up, the Veteran denied any problems with diarrhea or constipation.  Prescribed medication was associated with her recovery from sphincterotomy.   

In August 1989, the Veteran was treated for symptoms that included abdominal cramping, nausea, vomiting, and diarrhea for one day.  The diagnosis was acute gastroenteritis with dehydration.  She was treated with clear liquids and Compazine, instructed to avoid milk/milk products, and assigned to quarters for 24 hours.  She was instructed to seek additional treatment if the problems persisted.  In November 1999, she reported mild nausea following a motor vehicle accident; the assessment was anxiety.  In May 1990, she was treated for right lower quadrant abdominal pain.  At that time, she denied any symptoms of nausea, vomiting, or diarrhea; the diagnosis was vaginal infection.  In December 1990, she was treated for symptoms that included stomach pains with nausea and vomiting lasting several days.  The diagnosis was probable sinusitis.  In October 1991, the Veteran was treated for symptoms that included cramps with loose stools associated with acute bronchitis.  

On dental treatment questionnaires dated in July 1989, June 1990, and May 1991, the Veteran listed her current health as "good" or "stable" and denied any diseases or medical conditions other than migraines, swollen ankles, and sphincterotomy.

On February 1992 medical examination at separation from service, the Veteran was clinically evaluated as normal, except for her anus and rectum.  In the accompanying medical history report, the Veteran stated that she was in good health and used medication only for migraines and cramps.  She reported that she had experienced headaches, shortness of breath, leg cramps, rectal disease, and frequent indigestion.  She provided detailed explanations of each of those issues, including history, treatment, and any residuals, with the exception of indigestion, for which no explanation was provided.  In a related ophthalmological examination, she denied using any medication except for birth control pills and medication for headaches.

On December 1992 general medical examination, associated with a claim for VA disability benefits, the Veteran reported that she was in "good health," with the exception of vision problems.  On physical examination, her digestive system was normal and the Veteran reported regular bowel movements.  

VA treatment records between service separation and January 1999 are negative for any intestinal or esophageal complaints.  On September 1994 and June 1996 reviews of symptoms, the Veteran was assessed to be within normal limits with respect to all systems, including abdominal, with the exception of an abnormal pelvic examination.  In July 1998, she denied any abdominal complaints.  

In January 1999, she reported new onset nausea, but denied any changes in bowel habits.  She was provided information on controlling GERD symptoms, but no diagnosis was provided.  In May 2000, she reported increased indigestion.  

A June 2010 new patient intake form notes a history of GERD and esophagitis treated with over-the-counter medication.  At that time, the Veteran denied any nausea, vomiting, diarrhea, or constipation.  No abdominal abnormalities were noted on physical examination.  She again denied any nausea, vomiting, diarrhea, or constipation in July and September 2010, although a prior medical history of GERD was noted.  A VA facility active problem list printed in August 2010 cites 17 active problems, but is negative for any intestinal/esophageal complaints.

In her September 2010 claim, the Veteran reported in-service surgery to treat GERD and IBS.  [The Board notes that she claimed disagreement with a November 2010 rating decision allegedly denying service connection for those disabilities.  However, those disabilities were not previously claimed, nor considered in the November 2010 rating decision (which addressed a request to reopen a claim for anal fistula (claimed as hemorrhoids and rectal bleeding.))]  In a February 2011 statement, she dated that she was unemployed due, in part, to IBS, which caused hiatal hernia, constant bowel pain, frequent bowel movements, loose stools and constipation, hemorrhoids, and excoriated skin in the rectal area.  

In May 2011, the Veteran was admitted to a VA hospital for symptoms including hematochezia and vomiting blood; findings were related to cirrhosis and alcohol-induced hepatitis.  In January, June, and October 2011, she denied any nausea, vomiting, diarrhea, or constipation.  On November 2011 VA evaluation for an episode of loss of consciousness, the Veteran denied any current gastrointestinal complaints; a prior history of GERD was noted.  A May 2012 VA preoperative anesthesia evaluation notes a history of gastritis, GERD (treated with medication), hiatal hernia, and Mallory-Weiss tear.  The Veteran was also noted to have gastroesophageal varices and a history of hematochezia and upper GI bleed due to cirrhosis associated with alcohol use.

On June 2012 VA intestinal conditions examination, the examiner reviewed the Veteran's file and noted that she had never been diagnosed with an intestinal condition (other than surgical or infectious.)  The examiner noted the Veteran's reports of bloating, gas, diarrhea, and constipation beginning during service; her theory that it was secondary to GERD control measures; her report that treatment required hemorrhoid surgery and sphincterotomy; and her report of current symptoms, including explosive diarrhea up to four times per day most days, alternating with up to five days in a row of constipation, and accompanied with bloating and nausea/vomiting.  The examiner reviewed the Veteran's STRs, noting hemorrhoids following delivery and sphincterotomy during service, as well as reports of nausea/vomiting/diarrhea associated with concurrent illness, and no documentation of IBS or any chronic abdominal complaints.  The examiner also noted that there was no current diagnosis of IBS, and no indication that such disability was related to the Veteran's military service.  The examiner considered whether further examination (e.g., for stomach complaints) was necessary, but opined that the Veteran's medical history was adequately documented in the intestinal and esophageal examinations and noted that there was no indication of a nexus to service for any other gastrointestinal disability.

On June 2012 VA esophageal conditions examination, the examiner noted diagnoses of GERD and hiatal hernia and an asymptomatic esophageal stricture.  The examiner noted the Veteran's reports of developing GERD symptoms during service as a result of stress, which she reported self-treating with dairy products.  She reported continued symptoms since service, including a burning sensation, reflux, regurgitation, pain, and weekly nausea/vomiting.  The examiner reviewed the Veteran's medical records, noting no symptoms reported until January 1999, when nausea was described as "new onset," and opined that her GERD was less likely as not related to her military service.

The Board acknowledges the Veteran's reports of esophageal and intestinal symptomatology, which she is competent to provide.  However, there is no indication that she has special knowledge regarding the diagnosis of specific esophageal/intestinal disabilities.  Therefore, although she has training and expertise as a nurse, she is not competent to opine as to the diagnosis/etiology of her esophageal/intestinal symptoms.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (rejecting the medical opinion of the appellant's wife, a nurse, because she did not show that she had specialized knowledge of cardiology or show that she participated in her husband's treatment); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  

Furthermore, the Board finds that the Veteran's reports of a continuity of symptomatology since service are not credible.  The Board has considered her STRs and the complaints/treatment documented therein.  However, to the extent that she complained of pertinent symptoms during service, the Board notes that they were consistently attributed to other ailments, such as child birth, anxiety following an automobile accident, bronchitis, and an acute (i.e., not chronic) episode of gastroenteritis.  Although she consistently reported other chronic ailments, such as headaches and rectal disease, she consistently denied any chronic symptoms of nausea, vomiting, diarrhea, or constipation.  With the exception of rectal disease, she was clinically evaluated as normal on separation from service.  

The Board acknowledges that she reported a history of frequent indigestion on separation from service, but no details were provided.  The Board notes that she did complain of several instances of indigestion during service, which supports this statement.  However, as noted above, these episodes were specifically attributed, at the time of complaint and treatment, to other conditions or isolated, acute episodes; there is no indication of a chronic esophageal or intestinal disability.  Additionally, while she later reported in-service surgery to treat symptoms resulting from her IBS/GERD, her STRs indicate that her only in-service surgery was a sphincterotomy to treat an anal fissure; a separate claim of service connection for anal fissure was last denied in a November 2010 rating decision that is not presently on appeal.

The Board further notes that, on 1992 VA comprehensive general medical examination, nearly a year after service, the Veteran reported no complaints other than the (visual) disability for which a claim was then pending and affirmatively reported good health and regular daily bowel movements.  The first postservice indication of pertinent symptomatology is in January 1999, nearly seven years following separation from service, when she reported nausea, described as "new onset," and denied any changes in bowel habits.  Thus, the Board finds that the Veteran's reports of onset during service, with continuity of symptomatology thereafter, are contradicted by the contemporaneous medical records documenting her report of initial symptoms manifesting well after separation from service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the Board may find lay evidence lacks credibility if it is the product of bias or conflicts with other statements).  

The Board additionally notes that the Veteran's more recent medical records continue to contradict her contemporaneous reports of symptomatology submitted in conjunction with her claim for benefits, calling into question the credibility of her reports of current symptomatology.  For example, although she reported in a February 2011 statement that she experienced symptoms such as constant bowel pain, frequent bowel movements, loose stools and constipation that were so severe as to prevent employment, in VA treatment records dated in July and September 2010 and January, June, October, and November 2011 she specifically denied any nausea, vomiting, diarrhea, or constipation.  A May 2011 episode of vomiting was attributed to an acute exacerbation of cirrhosis/hepatitis, and May 2012 notations of gastroesophageal varices and a history of hematochezia and upper GI bleed were also attributed to cirrhosis.  Thus, the Board finds that the Veteran's subjective reports of current, chronic symptoms are contradicted by the medical evidence and were made in connection with her claim for compensation, which the Board finds to be self-serving; consequently, they are not credible support for her claim.  See Pond v. West, 12 Vet. App. 341 (1991) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Buchanan, supra.  

As the Board finds that the Veteran's statements regarding the current and historical symptomatology of her asserted esophageal and intestinal disabilities is not credible, further analysis must rely on the medical evidence of record.

In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no medical documentation in the record that the Veteran has been diagnosed with any chronic intestinal disability, to include IBS.  The June 2012 VA examiner reviewed the record and noted no prior diagnosis of a chronic intestinal condition and no symptoms of constipation or diarrhea reported in the medical record (i.e., not based on the Veteran's subjective reports) that would support a diagnosis of IBS or associate any such reported symptomatology with service.  The examiner specifically considered the episodes of nausea/vomiting/diarrhea noted in service, but noted that the symptoms described were not chronic and were attributed to other (acute) illnesses.  The VA examiner conducted a physical examination and reviewed and commented on the Veteran's medical records.  As her findings are consistent with the medical records, the Board finds that the examination report is probative and persuasive evidence against the Veteran's claim.   

The Board has considered the May 2012 VA preoperative anesthesia evaluation, noting a history of, inter alia, gastritis and GI bleed.  However, the history of gastritis appears to be based on the Veteran's own testimony, which the Board has found not credible, and the GI bleed was clinically attributed to a non-service-connected disability.  Consequently, this record does not support a diagnosis of IBS/intestinal disability.  The Board finds that there is no competent (medical) or credible evidence that the Veteran has ever been diagnosed with IBS or other chronic intestinal disability; therefore, the claim for such disability must be denied.

As regards the claim for GERD/esophageal disability, the medical record confirms that the Veteran has been diagnosed with GERD, requiring medical treatment, and hiatal hernia, which is asymptomatic.  However, the record does not support her assertion that such diagnoses are related to her active service.  As noted above, her complaints of a continuity of symptomatology since service are not credible.  The June 2012 VA examiner reviewed the record and noted that no GERD symptoms were reported until 1999, nearly seven years after separation from service (at which point they were described as "new onset", and no indication of a GERD diagnosis/treatment during service, such that a nexus to service could be supported.  The VA examiner conducted a physical examination and reviewed and commented on the Veteran's medical records.  Her findings are consistent with the medical records, and the Board finds that the examination report is probative and persuasive evidence against the Veteran's claim.   

As noted above, the Board has considered a May 2012 medical record reporting a history of gastritis and GI bleed, but finds that such record is based on the Veteran's (non-credible) testimony and treatment for a non-service-connected disability.  Other diagnoses, such as gastroesophageal varices, were attributed to other disabilities, such as cirrhosis.  The Board also acknowledges that the Veteran reported, during the June 2012 VA esophageal examination, that she initially self-treated for GERD symptoms that developed during service.  However, given her specific denials of relevant symptomatology in contemporaneous medical records, the Board finds that this statement is also not credible  The Board finds that there is no competent (medical) or credible evidence linking the Veteran's GERD (or any other esophageal disability) to service; therefore, the claim for such disability must be denied.

Increased Rating - Glaucoma

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, such as is the case with the Veteran's service-connected glaucoma, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (If the disability has undergone varying and distinct levels of severity throughout the appeal period, staged ratings may be assigned.)

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, supra.  If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In her December 2010 request for an increased rating, the Veteran contended that her service-connected glaucoma is more disabling than currently evaluated.  She reported complaints of visual impairment, eye discomfort, constant tearing, and pruritus, as well as the use of prescription eye drops and lubricants.  See, e.g., April 2012 substantive appeal and February 2011 statement.  

The Veteran's glaucoma is currently assigned a 10 percent disability rating under Diagnostic Code 6013, for simple, primary, noncongestive glaucoma.  Under Code 6013, glaucoma is rated on impairment of visual acuity or field loss; the minimum rating if continuous medication is required is 10 percent.  When both visual acuity impairment and field loss are present (and service-connected), the ratings are combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.77.

The severity of visual acuity impairment is determined by applying the criteria set forth in the Ratings for Central Visual Acuity Impairment.  See 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066).  In general, a disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  See 38 C.F.R. § 4.76.  A noncompensable rating is assigned when the corrected vision in both eyes is 20/40.  A 10 percent rating is assigned with the corrected vision in the worse eye is 20/50.  A rating in excess of 10 percent requires that the corrected vision in at least one eye be no better than 20/70.  

Impairment of visual fields is determined by calculating the average concentric contraction of visual fields and applying the criteria outlined in Diagnostic Code 6080.  See 38 C.F.R. §§ 4.76a, 4.79.  A 10 percent rating is warranted for a bilateral remaining field of vision of 46 to 60 degrees.  A higher rating is not warranted unless the bilateral remaining field of vision is 45 degrees or less, a unilateral remaining field of vision is 15 degrees or less, at least half of the bilateral inferior or temporal halves of the visual field are lost, or there is homonymous hemianopsia.  

VA treatment records for the relevant time period (December 2009 to the present) note continued evaluation and treatment for a history of primary open angle glaucoma/glaucoma suspect.  

On July 2010 optometry consultation, the Veteran reported that she was not using any glaucoma medication.  Her corrected visual acuity was measured at 20/25+2 in the right eye and 20/40 in the left eye.  Following examination, she was diagnosed with glaucoma suspect, severe dry eye syndrome, mild cataracts, and myopia with presbyopia, all bilaterally.  She was prescribed prescription medication for her dry eyes; no other treatment was recommended.

An October 2011 optometry progress note indicates a history of primary open angle glaucoma vs. glaucoma suspect.  Corrected visual acuity was not measured.  Medication was to be considered if intraocular pressures remained elevated and glaucomatous defects were seen on vision field testing; there is no record that medication was later prescribed.

A January 2012 optometry progress note indicates a history of glaucoma suspect vs. physiological cupping.  Glaucoma defects were shown on testing, but the reliability was noted to be questionable, possibly due to the Veteran's apprehension, and the results were not consistent with optical coherence tomography findings.  

On June 2012 VA optometry consult, the Veteran reported that she had not used glaucoma medication since February 2000.  She complained of pain and irritation associated with dry eyes, for which she used prescription medication.  She denied any loss of vision.  Her corrected visual acuity was measured at 20/20-1 at distance and 20/20 at near, bilaterally.  

The optometrist noted the results of April 2012 visual field testing, at which point the Veteran's right eye findings were: 75 degrees (of 85) temporally, 70 (of 85) down temporally, 60 (of 65) down, and 42 (of 45) up; findings were normal at the down nasally, nasally, up nasally and up temporally meridians.  Her left eye findings were: 75 degrees (of 85) temporally, 69 (of 85) down temporally, 60 (of 65) down, 40 (of 45) up nasally, and 42 (of 45) up; findings were normal at the down nasally, nasally, and up temporally meridians.  The optometrist characterized the visual field findings as normal, with scattered non-specific edge defects and no glaucoma defects.  This finding was noted to be consistent with the last prior visual field examination.  The optic nerve evaluation revealed stability with no apparent progression since 1999. 

Following examination, she was diagnosed with low-moderate risk glaucoma suspect vs. physiological cupping, mild visually insignificant cataracts, myopic astigmatism with presbyopia, and chronic dry eye syndrome, all bilaterally.  Her reported symptoms were attributed to her dry eye syndrome.  No glaucoma treatment was indicated.  

A VA optometry disability benefits questionnaire was completed the same day.  The examiner provided diagnoses of glaucoma suspect and dry eye and cited to the optometry consultation findings from that day.  Corrected visual acuity was noted to be 20/40 or better at near and at distance.  The examiner noted that the Veteran had a visual field defect (or a condition that may result in a visual field defect), but stated that there was no contraction/loss of a visual field or scotoma.  The examiner stated that there was no decrease in visual acuity or other visual impairment, noted that the Veteran was not undergoing any glaucoma treatment, and noted that there was no relevant scarring or disfigurement.  The examiner stated that the eye conditions diagnosed did not affect the Veteran's ability to work.  

The Board acknowledges the Veteran's reports of eye symptomatology, which she is competent to provide.  However, there is no indication that she has special knowledge regarding optometry.  Therefore, although she has training and expertise as a nurse, she is not competent to opine as to the etiology of her eye symptoms.  See Black and Jandreau, both supra.  

In contrast, the Board finds that the June 2012 VA optometry opinion has substantial probative weight against the claim for a rating in excess of 10 percent for glaucoma as it was provided by an optometrist (who has special training and expertise in the assessment of eye disabilities), expressed familiarity with the Veteran's medical history, and included a rationale that incorporated the findings from contemporaneous visual testing and examination.

The medical evidence of record, to include the report of the June 2012 VA examination, does not support a rating in excess of 10 percent for glaucoma.  No scotoma or visual field loss was shown, and the Veteran consistently denied the use of medication for glaucoma at any point during the appeal period.  There is no medical indication that any visual acuity impairment is related to the Veteran's glaucoma.  However, even if such impairment were shown, her corrected visual acuity is at least 20/40 in each eye, which is consistent with a noncompensable rating.  With respect to visual field impairment, the June 2012 VA examiner stated that there was no contraction or loss of visual field due to glaucoma.  To the extent that visual field testing may be considered to show any visual field defect, pursuant to Table III under 38 C.F.R. § 4.76a, such impairment does not fall below a remaining field of 46 degrees, bilaterally, which is consistent with the current 10 percent rating.  To the extent that any visual field impairment can be alternatively evaluated as 20/50 visual acuity in each eye, such impairment is also consistent with a 10 percent rating.  (The Board notes that, in the latter example, the visual field defect is rated as a visual acuity impairment, obviating the need to consider an additional rating based on acuity.)

Furthermore, to the extent that the Veteran reports eye symptomatology, such reports were considered and attributed to her dry eye syndrome.  A separate claim for that disability was last denied in June 2012, and is not presently on appeal.

There is no indication that the Veteran's service-connected eye disability warrants an increased rating under any other diagnostic code relating to the eyes.  Although the Veteran has been diagnosed with cataracts and dry eye syndrome, she is not service connected for such disabilities.  Her myopia has not been clinically linked to her glaucoma (and, regardless, would not provide the grounds for an increased rating).  The Board has also considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's glaucoma-related symptomatology has not warranted a disability evaluation in excess of 10 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and the claim for a disability rating higher than 10 percent for the service-connected bilateral glaucoma.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extra-schedular rating is warranted; however, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral glaucoma with the established criteria found in the rating schedule.  However, as discussed in detail above, the Veteran's symptomatology related to such disability is fully addressed by the rating criteria (addressing visual acuity impairment and visual field defects) under which such disability is rated.  While, the Board acknowledges her subjective complaints (attributed (clinically) to other, non-service-connected disabilities), the Board finds that she has not described any exceptional or unusual features of her bilateral glaucoma.  Therefore, the Board finds that the rating criteria reasonably describe her disability level and symptomatology for her service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Furthermore, the medical evidence of record indicates that her glaucoma does not affect her employability, and there is no evidence of hospitalization for this condition.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of her service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned on a schedular basis where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is service connected for glaucoma, with a total disability rating of 10 percent.  Thus, the threshold service connection requirements for a TDIU rating on a schedular basis are not met.

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation due to service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service connected disability.  Id.; see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board may not grant TDIU on an extraschedular basis in the first instance.  Rather, the matter must be referred to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In the instant case, the Board finds that the record does not support a conclusion that the Veteran is employed due to her service-connected disability.  As discussed above, the medical evidence of record indicates that the Veteran's glaucoma does not affect her ability to work.  In a February 2011 statement, the only eye-related symptoms that she asserts affects her employability are tearing, discomfort, and pruritus, all of which are attributed to non-service-connected disability.  Furthermore, in her application for TDIU she indicated that her nursing license is suspended, and a June 2010 VA treatment record related to complaints of depression notes her report that she lost her job due to being "unable to get out of bed."  Additionally, the Veteran has consistently reported that her GERD/IBS symptoms, which are not service-connected, play a significant role in her unemployability.  Thus, the Board finds that the preponderance of the competent evidence fails to establish that the Veteran is unemployable due solely to her service-connected disability (glaucoma).  Therefore, referral for consideration of TDIU on an extraschedular basis is not warranted, and the appeal in this matter must be denied.



ORDER

Entitlement to service connection for an intestinal disability, to include IBS, is denied.

Entitlement to service connection for an esophageal disability, to include GERD, is denied.

Entitlement to a rating in excess of 10 percent for glaucoma, simple, is denied.

Entitlement to TDIU is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


